DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s after final amendment filed on January 26, 2022. 
Claims 1, 5, 7-11, 15, and 19-20 have been amended. 
Claims 6 and 16 have been canceled. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed January 26, 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 8, filed January 26, 2022, with respect to the claims 1-5, 7-10, and 21-24 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities of claims 1, 7-8 and 21. 
Applicant’s arguments, see pg. 8, filed January 26, 2022, with respect to the claims 1-5, 7-15, 17-20 and 23-25 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language. 
Allowable Subject Matter
Claims 1-5, 7-15, and 17-25 are allowable.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
Sehnert discloses a real-time imaging method, comprising: 
providing a x-ray imaging device (Fig. 7, 740), the x-ray imaging device being portable (Fig. 7, 740), and the x-ray imaging device containing an internal power source ([0091], battery pack) and an internal power supply ([0091], battery pack; 
capturing a first x-ray image (Fig. 5, first image 68a; [0079]), having a first frame byte size ([0073], compression), using the x-ray imaging device (Fig. 5, series of images); 
compressing the first x-ray image, forming a compressed first x-ray image having a first byte size, using a compression process ([0073], image compression) performed by a processor  (Fig. 7, 710) located within the x-ray imaging device and then wirelessly transmitting the compressed first x-ray image to a display device ([0069] and [0073], image wirelessly transmitted); 
capturing a second x-ray image (Fig. 5, second image 68b; [0079]), having a second frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images);
 compressing the second x-ray image ([0073], image compression), forming a compressed second x-ray image having a second byte size (([0079]), using the processor and then wirelessly transmitting the compressed second x-ray image to the display device ([0069] and [0073], image wirelessly transmitted); and 
displaying the compressed first and compressed second x-ray images on the display device ([0073] and [0079], image display) at a frame rate ([0066], frame rate), wherein the 
Sproul teaches frame rate of more than 8 frames per second ([0020], frame rate over 8 frames per second).
Nicolas teaches the compressed first x-ray image has a byte size less than the first frame byte size by a factor and the compressed second x-ray image has a byte size less than the second frame byte size by a factor ([0045], factor of 15). 
However, Sehnert, Sproul, and Nicolas fail to disclose wherein the compressed first x-ray image has a frame byte size that is less than the frame byte size of the first frame byte size by a factor of 16 or more, and wherein the compressed second x-ray image has a frame byte size that is less than the frame byte size of the second frame byte size by a factor of 16 or more
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-5, 7-10, and 23-24 are allowable by virtue of their dependency. 
Regarding claim 11:
Sehnert discloses an imaging method, comprising: 
providing an x-ray imaging device (Fig. 7, 740) with a housing ([0091], housing with battery pack) containing an internal power source ([0091], battery pack), an internal power supply ([0091], battery pack);
 capturing a first x-ray image (Fig. 5, first image 68a; [0079]), having a first frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images); 

capturing a second x-ray image (Fig. 5, second image 68b; [0079]) having a second frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images);
compressing the second x-ray image ([0073], image compression), forming a compressed second x-ray image having a second compressed image frame byte size ([0073]-[0079]), using the processor and then wirelessly transmitting the compressed second x-ray image to the display device ([0069] and [0073], image wirelessly transmitted); and
displaying the first and second x-ray images on the display device ([0073] and [0079], image display) at a frame rate ([0066], frame rate).
Turner teaches a trigger ([0028]) or a foot switch that can be activated while the x-ray imaging device is positioned by hand, and
capturing a first x-ray image using the x-ray imaging device by activating the trigger ([0028], activation of X-ray device using trigger).
Sproul teaches frame rate of more than 8 frames per second ([0020], frame rate over 8 frames per second).
Nicolas teaches the compressed first x-ray image has a byte size less than the first frame byte size by a factor and the compressed second x-ray image has a byte size less than the second frame byte size by a factor ([0045], factor of 15). 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-15, 17-20 and 25 are allowable by virtue of their dependency. 
Regarding claim 21:
Turner discloses a hand-held X-ray imaging device, comprising: 
a support arm (Fig. 1, 105, 150) with a housing enclosing an internal power supply ([0025], power supply) and an internal, removable power source ([0025], removable power source), the power source being replaceable ([0025], removable power source) and delivering 60 or more X- ray images using a single charge ([0025], delivers 60 or more x-ray images), the support arm being configured to rotate around an object (Fig. 6A, C-arm rotates around an object) to be analyzed while being held by a support structure  ([0030], attached to support structure), 
an X-ray source (Fig. 1, 135) contained near one end of the support arm (Fig. 1, 105, 150); 
an X-ray detector (Fig. 1, 140) contained near the other end of the support arm (Fig. 1, detector 140 is attached opposite of the source 135); 
an internal processor ([0025], electronics) and supporting electronics ([0025], electronics); and

wherein the x-ray device is configured to be removable from the support structure and used in a stand-alone fashion for x-ray imaging ([0030], C-arm is easily attached and detached from the support structure).
Sehnert teaches an internal processor (Fig. 3, 122 and 134) and supporting electronics (Fig. 3, 122, 134, and 136) configured to compress an x-ray image ([0073], image compression) and wirelessly transmit the compressed x-ray image to an external display device ([0073], compressed image is transmitted to display).
Nicolas teaches compressing an x-ray image by a factor ([0045], factor of 15). 
However, Turner, Sehnert, and Nicolas fails to disclose compress an x-ray image by a factor of 16 or more. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 22 is allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884